DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
2.	In the Response after Non-Final Action filed on 06/01/2022, claims 1, 9, 15, 23 and 27 have been amended. Claims 28-32 are newly added. Claims 1-7, 9-15, 17 and 23-32 are currently pending for the examination.

  Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/25/2022.

   Terminal Disclaimer 
4.	The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 16/458,174 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Statement of Substance of Interview 
5.	Examiner initiated the interview regarding compact prosecution and discussed the allowable subject matter related with independent claims 1, 9, 23 and 30. Applicants agreed to cancel claims 30-32 without prejudice or disclaimer in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.

   Response to Amendments
6.	Applicant Remarks Made in an Amendment: see Page 2-4, filed on 06/01/2022, with respect to claims 1-29 have been fully considered and the rejection under 35 U.S.C. 103 of claims 1-29 have been withdrawn.
Applicants have amended each of independent claims 1, 9 and 23  in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1-7, 9-15, 17 and 23-29 are allowable with examiner’s amendment.

          Examiner’s Amendment
7. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 30-32 were authorized by Applicant's representative Jun Li during the examiner-initiated interview conducted on 06/28/2022.
8. The application has been amended as follows:
1.(Currently Amended) A communication system, comprising: a master network node, a secondary network node, and a core network device, wherein
the core network device is configured to perform flow transmission with the master network node or the secondary network node;
the master network node is configured to send a first message to the secondary network node for allocating transmission resources for one or more flows to be transmitted between the secondary network node and a terminal device, wherein the first message carries identification information of each of the one or more flows to be transmitted, and an identifier list of one or more data radio bearers (DRBs) available to the secondary network node;
the secondary network node is configured to determine whether to admit or reject each of the one or more flows indicated in the first message, and send a response message in response to the first message to the master network node;
the secondary network node is further configured to determine a mapping relationship between one or more flows admitted by the secondary network node and a data radio bearer(DRB) whose identifier is indicated by the identifier list for transmitting the one or more flows admitted by the secondary network node via the DRB;
the master network node is further configured to send a second message comprising DRB configuration information to the terminal device, receive a response to the second message from the terminal device, and send a third message to the secondary network node, indicating that a DRB for each flow admitted by the secondary network node is configured according to the DRB configuration information by the terminal device;
wherein 
the DRB configuration information comprises at least one of: DRB configuration information of the secondary network node, or DRB configuration information of the master network node;
the DRB configuration information of the secondary network node comprises identification information of the one or more flows admitted by the secondary network node, and the identifier of the DRB mapped with the one or more flows admitted by the secondary network node; and
the DRB configuration information of the master network node comprises identification information of one or more flows transmitted between the master network node and the terminal device, and identifiers of one or more DRBs mapped with the one or more flows transmitted between the master network node and the terminal device.

9.(Currently Amended) An apparatus implemented in a master network node, comprising a processor and a memory storing program instructions; wherein the instructions, when executed by the processor, cause the master network node to:
send a first message to a secondary network node for allocating transmission resources for one or more flows to be transmitted between the secondary network node and a terminal device, wherein the first message carries identification information of each of the one or more flows to be transmitted, and an identifier list of one or more data radio bearers (DRBs) available to the secondary network node, and the identification information and the identifier list are used for the secondary network node to determine a mapping relationship between one or more flows admitted by the secondary network node and a data radio bearer(DRB) whose identifier is indicated by the identifier list for transmitting the one or more flows admitted by the secondary network node via the DRB;
receive, from the secondary network node, a response to the first message;
send a second message comprising DRB configuration information to the terminal device; 
receive a response to the second message from the terminal device; and
send a third message to the secondary network node, indicating that a DRB for each flow admitted by the secondary network node is configured according to the DRB configuration information by the terminal device;
wherein
the DRB configuration information comprises at least one of: DRB configuration information of the secondary network node, or DRB configuration information of the master network node; 
the DRB configuration information of the secondary network node comprises identification information of the one or more flows admitted by the secondary network node, and the identifier of the DRB mapped with the one or more flows admitted by the secondary network node; and
the DRB configuration information of the master network node comprises identification information of one or more flows transmitted between the master network node and the terminal device, and identifiers of one or more DRBs mapped with the one or more flows transmitted between the master network node and the terminal device.

30.(Cancelled)
31.(Cancelled)
32.(Cancelled)

Allowable Subject Matter
9.	In the Amendment application filed on 06/01/2022, claims 1-7, 9-15, 17 and 23-29 (renumbered as claims 1-22) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
10.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“mapping relationship between the identifier of the data data radio bearer (DRBs) and the one or more flows admitted by the secondary network node is determined by the secondary network node according to identification information of one or more flows to be transmitted between the secondary network node and the terminal device, and an identifier list of one or more DRBs available to the secondary network node, wherein the identifier of the DRB is indicated by the identifier list” in combination with other claim limitations as specified in claims 1, 9 and 23.
Note that the first closest prior art, WANG et al. (US 2019/0320476 A1; support for the cited paragraphs sporadically through the disclosures of  foreign application numbers. CN 201610876699.7 filed on 09/30/2016, CN 201610942825.4 filed on 11/01/2016 and , CN 201611154531.1 filed on 12/14/2016) teaches: the master network node (Fig. 5, MeNB) is configured to send a first message (Fig. 5, paragraphs [0187], [0188], step 309, request message) to the secondary network node (Fig. 5, SeNB) for allocating transmission resources for one or more flows (Fig. 5, paragraphs [0187], [0188], indicated DRB) to be transmitted between the secondary network node (Fig. 5, SeNB) and a terminal device (Fig. 5, UE), wherein the first message (Fig. 5, paragraphs [0187], [0188], request message) carries one or both of identification information of each flow to be transmitted, and information of a data radio bearer (DRB) associated with each flow to be transmitted (Fig. 5, paragraphs [0187], [0188], identity of the PDU session, information of a QoS flow, e.g., a QoS Flow identity list, and Quality requirement information corresponding to the QoS Flow); the secondary network node (Fig. 5, SeNB) is configured to determine whether to admit or reject each of the one or more flows indicated (Fig. 5, paragraphs [0156]-[0160], [0189]-[0190], configuration information according to QoS of DRB) in the first message (Fig. 5, paragraphs [0187], [0188], step 309, request message), and send a response message (Fig. 5, paragraphs [0187], [0188], step 310, response message) in response to the first message (Fig. 5, paragraphs [0156]-[0160], [0189]-[0190], step 309-313) to the master network node (Fig. 5, MeNB); the master network node (Fig. 5, MeNB) is further configured to send a second message (Fig. 5, step 311) comprising DRB configuration information (Fig. 5, step 311, paragraphs [0191], [0193], [0195], RRC Reconfiguration request) to the terminal device (Fig. 5, UE) , receive a response to the second message (Fig. 5, step 312, paragraphs [0191], [0193], [0195], RRC Reconfiguration response) from the terminal device (Fig. 5, UE), and send a third message (Fig. 5, step 313, paragraphs [0191], [0193], [0195], RRC Reconfiguration complete) to the secondary network node (Fig. 5, SeNB), indicating that a DRB for each flow admitted (Fig. 5, step 313, paragraphs [0191], [0193], [0195], step 309-313) by the secondary network node (Fig. 5, SeNB) is configured according to the DRB configuration information (Fig. 5, step 313, paragraphs [0191], [0193], [0195], step 309-313) by the terminal device (Fig. 5, UE); wherein the DRB configuration information comprises at least one of: DRB configuration information of the secondary network node (Fig. 5, paragraphs [0191], [0192], RRC container to UE), or DRB configuration information of the master network node (Fig. 5, paragraphs [0191], [0192], configuration information for the UE configured by the secondary base station).
Note that the second closest prior art, VAN DER VELDE et al. (US 2019/0357075 A1), hereinafter “Van” teaches: DRB configuration information of the secondary network node (Fig. 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3) comprises identification information of the one or more flows admitted by the secondary network node (Fig. 18, paragraph [0201], DRB ID, QoS flow ID), and identifiers of one or more DRBs mapped with the flows admitted by the secondary network node (Fig. 18, paragraph [0201], DRB ID, QoS flow ID); and 
the DRB configuration information of the master network node (Fig. 18, paragraph [0201], example of Level 1 mobility steps 0, 1, 2, 3) comprises identification information of one or more flows transmitted between the master network node and the terminal device (Fig. 18, paragraph [0201], DRB ID, QoS flow ID), and identifiers of one or more DRBs mapped with the flows transmitted between the master network node and the terminal device (Fig. 18, paragraph [0201], DRB ID, QoS flow ID).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Kodaypak et al. (US 2016/0316351 A1) entitled: "SYSTEM AND METHOD FOR DIRECT TUNNELING IN POINT-TO-MULTIPOINT MOBILE SERVICE"
• ZHANG et al. (US 2016/0262194 A1) entitled: "RADIO BEARER ESTABLISHMENT METHOD AND BASE STATION"
• ZHANG et al. (US 2016/0156485 A1) entitled: "TUNNEL ESTABLISHMENT METHOD AND APPARATUS"
• HE (US 2016/0044540 A1) entitled: "DOUBLE-CONNECTION IMPLEMENTATION METHOD AND BASE STATION"
•Gao et al. (US 10,856,278 B2) entitled: "METHODS AND SYSTEM FOR PROTOCOL LAYER ENHANCEMENTS IN DATA OFFLOAD OVER SMALL CELLS"
• Chen et al. (US 10,567,172 B2) entitled: "METHOD FOR UPDATING A KEY, AND MASTER TRANSMISSION POINT"
• Ryoo et al. (US 10,638,331 B2) entitled: "METHOD AND DEVICE FOR REPORTING CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM"

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414